Case: 22-1587    Document: 12     Page: 1   Filed: 05/12/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

           ENRIQUE M. FLORES-VAZQUEZ,
                 Claimant-Appellant

                             v.

   DENIS MCDONOUGH, Secretary of Veterans Af-
                     fairs,
              Respondent-Appellee
             ______________________

                        2022-1587
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 21-8002, Judge Joseph L. Toth.
                 ______________________

       Before DYK, REYNA, and CHEN, Circuit Judges.
 PER CURIAM.
                        ORDER
     Enrique M. Flores-Vazquez appeals from an order of
 the United States Court of Appeals for Veterans Claims
 (“the Veterans Court”) dismissing his petition to the Su-
 preme Court of the United States for a writ of certiorari
 that he filed at the Veterans Court. Having considered the
 Veterans Court’s decision and Mr. Flores-Vazquez’s infor-
 mal opening brief, we summarily affirm.
Case: 22-1587    Document: 12      Page: 2    Filed: 05/12/2022




 2                            FLORES-VAZQUEZ   v. MCDONOUGH



     In 2010, the Department of Veterans Affairs deter-
 mined that Mr. Flores-Vazquez had service-connected bi-
 polar disorder with depression and assigned a 30%
 disability rating effective January 24, 2005. Mr. Flores-
 Vazquez sought an earlier effective date of November 1998,
 which the Board of Veterans’ Appeals denied. The Veter-
 ans Court affirmed the Board’s decision in 2018. On appeal
 to this court, we upheld the Veterans Court’s decision and
 denied rehearing on July 29, 2021. More than four months
 later, on December 6, 2021, Mr. Flores-Vazquez filed at the
 Veterans Court a petition for a writ of certiorari seeking
 the Supreme Court’s review of our decision. * On February
 18, 2022, the Veterans Court dismissed the petition, ex-
 plaining that it lacked jurisdiction to review the decision.
 This appeal followed.
      The court finds that summary disposition is appropri-
 ate because there is no substantial question regarding the
 outcome of this appeal. See Joshua v. United States, 17
 F.3d 378, 380 (Fed. Cir. 1994). Here, the Veterans Court
 was clearly correct that only the Supreme Court could re-
 view this court’s decision. Mr. Flores-Vazquez’s informal
 brief raises no plausible challenge to the Veterans Court’s
 dismissal ruling. Instead, his filings before this court
 largely consist of assertions going to the merits of his ear-
 lier-effective claim: that his case file is missing documents
 and includes false statements and that certain evidence
 from the record was never considered. ECF No. 4 at 2. Be-
 cause there is no question as to the outcome here, we sum-
 marily affirm.




     *    The court notes that the petition would have been
 untimely if filed at the Supreme Court. See S. Ct. R. 13.1
 & 13.3 (stating that petition is timely when it is filed with
 the Clerk of the Supreme Court within 90 days after entry
 of the judgment that is the subject of the petition).
Case: 22-1587     Document: 12   Page: 3      Filed: 05/12/2022




 FLORES-VAZQUEZ   v. MCDONOUGH                              3



    Accordingly,
    IT IS ORDERED THAT:
     (1) The Veterans Court’s judgment is summarily af-
 firmed.
    (2) Each side shall bear its own costs.
                                   FOR THE COURT

 May 12, 2022                      /s/ Peter R. Marksteiner
    Date                           Peter R. Marksteiner
                                   Clerk of Court